 C. H. HEIST CORP.C.H. Heist Corp.andLocal 324,International UnionofOperating Engineers,AFL-CIOandLocalUnion Nos. 20 and 337,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Inc. Case 7-CA-7552October 31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 4, 1970, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,exceptions to the Trial Examiner's Decision and asupporting brief were filed on behalf of Local UnionNo. 20, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Inc.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, C. H. Heist Corporation, Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.MEMBER BROWN,dissenting in part:Iwould not find that Respondent violated Section8(a)(5) by refusing to bargain with Operating Engi-neers for a unit of employees working out of theRespondent's new sub-office at Wyandotte, Michi-gan. That office was initially staffed with employeesfrom the Toledo area office and the work involved355was previously handled by employees in the area unitcovered by a current union security contract withTeamsters Local 20, before Respondent's reorganiza-tion establishing the sub-office in the geographicterritory of Teamster Local 337 with whom Respon-dent had also executed a contract. Thus, at the time ofthedemand for recognition and bargaining byOperating Engineers in September 1969, Respondenthad colorable claims of accretion by the Teamsters. Inthe face of a claim by an outside union, such accretionclaims raise a substantial question concerning repre-sentation. In these circumstances, and notwithstand-ing Respondent's violations of Section 8(a)(2), I donot believe a bargaining order appropriate.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case was heardon March 10 and 11, 1970, at Detroit, Michigan, pursuantto a charge filed on October 1, 1969, and a complaint issuedon December 31, 1969, and amended at the hearing. ThecomplaintallegesthatRespondent C. H. Heist Corp.illegally assisted and supported Local Union Nos. 20 and337, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledLocal 20 and Local 337, in violation of Section 8(a)(2) and(1) of the National Labor Relations Act, as amended, andrefused to bargain collectively with Local 324, InternationalUnion of Operating Engineers, AFL-CIO, herein called theOperating Engineers, as the representative of its "hydro-jet" cleaning employees at its installation inWyandotte,Michigan, in violation of Section 8(a)(5) and (1) of the Act.Upon the entire record in the case, oral argumentpresented at the hearing by the General Counsel,' and myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation which maintainsfacilities in New York, West Virginia, Michigan, and Ohio,isengaged in industrial cleaning by "hydro-jet" andsandblast processes, and in industrial painting. The unfairlabor practices involved in this proceeding are alleged tohave occurred at Respondent's installationinWyandotte,Michigan, which received goods and materials valued inexcess of $50,000 from out-of-State sources during the fiscalyear ending June 30, 1969. Respondent during that samefiscalyear performed services valued at over $50,000 tointerstate concerns located in Michigan and also performedservices in excess of $50,000 to interstate concerns locatedin States other than Michigan. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.IThe transcript of the oral argument is corrected pursuant to thestipulation of the parties186 NLRB No. 57 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATIONS INVOLVEDmaintenancework. They obtain supplies from each otheroccasionally.On September 4, 1969, the Wyandotteinstallationemployed 10 hydro jet cleaners and helpers, each of whomhad been hired in the Detroitarea.These employees werepaid at wagerates setby Superintendent Eley, whofollowed the wage rates in the July 1968 contract betweenRespondent and Local 20 "to the extentof a minimum."Eley testified that he grants raises more quickly than doesToledo. Leadmen received a 10-cent wage differentialcalled for by the July 1968 contract. The Wyandotteemployees received the same vacation and holiday benefitsas the Toledo employees.B.Assistance and Support to Local 337In late May or early June 1969, Respondent, by AttorneyMarvinBreskin,advisedCharlesNussmeier,businessrepresentative of Local 337, that Respondent was transfer-ring an operation in Toledo to the Detroit area andexpected to transfer members of Local 20 to the jurisdictionof Local 337 in June or July.3 A few weekslater,Nussmeierand another officer of Local 337 met withBreskin,Superintendent Eley, and Vice President Louis Borins andnegotiated a collective-bargaining contract covering theWyandotte hydro jet cleaners and helpers, effective for a 3-year period beginning July 1, 1969.4 In August, AttorneyBreskin toldNussmeier over the telephone that theWyandotte employees at a job on Zug Island "were beingcitedasnon-union by the Laborers Union and theOperating Engineers."He asked Nussmeier for "somemethod of identification." Nussmeier asked Breskin, "Youare now transferring the people from Toledo to Detroit?"Breskin said "Yes" Nussmeier said he would like to "gothrough the contract with them" and Breskin said he wouldmake arrangements for him to do so. Nussmeier said hewould have transfer cards issued to theWyandotteemployees at Zug Island. He obtained their names andsocial security numbers from Superintendent Eley and hadhis office prepare transfer cards from Local 20 for them. Hecalled Breskin and told him the cards were ready.Breskinpicked the cards up at Local 337's office. The cards werehanded to employees Brockmiller,McCandless, andStewart, by Eley and pump foreman William Thacker.Nussmeier met with the Wyandotte employees on themorning of September 9.5 He said Local 337 was theirbargaining agent because they had been transferred fromthe jurisdiction of Local 20. He explained the contract theywould be operating under and asked them to signapplications for Local 337 membership. The employeesadvised Nussmeier that they were not transferees fromToledo and had signed cards for the Operating Engineers.On September 9 or 10, Nussmeier called AttorneyBreskin,said he had been "conned," and repudiated the July 1,1969, contract.representationby the OperatingEngineers,"The Companyis the one thatwrites outthe paychecks and you willtake what union we give you."4Nussmeier testified that he was shown a letter at this meeting fromLocal 20 authorizing the transferof Toledo employeesto be assigned to theWyandotteoperation from its jurisdictionto Local 337.SRespondent paid the employees for the time spent at this meeting atthe Wyandotte facility.Locals 20 and 337, and the Operating Engineers, arelabor organizations under Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Toledo and Wyandotte InstallationsRespondent maintains an installation at Toledo, Ohio.On July 25, 1968, Respondent and Local 20 executed aunion-security contract covering all employees "workingout of the Toledo, Ohio, division and engaged in `hydro jet'cleaning process" but excluding supervisors, office employ-ees, salesmen, and painters. The contract was to remain ineffect until July 11, 1971, and specified the area to be servedas "Northern Ohio, Southern Michigan including Detroit,Northern Indiana and contiguous territories."InOctober 1968, Clifford Biehl was the manager atToledo and M. Lee Eley was the assistant manager. At thistime, Toledo had six or seven pump trucks, three of whichwere regularly dispatched to the Detroit area to serviceGreat Lakes Steel Corporation, Hanna Furnace, Edward C.Levy Company, and Detroit Edison Company. The Toledoemployees who performed the Detroit area work usuallyreturned to Toledo each day but on occasion remainedovernight in Detroit. In November 1968, Respondentdecided to establish a "sub-office" in the Detroit area. Atemporary office was set up at a motel for Eley, who wasappointed superintendent for the Detroit operation. Threepump trucks and auxiliary equipment were located at themotel.The hydro-jet employees during November andDecember 1968 consisted of experienced Toledo employeesand men hired by Eley in the Detroit area.Eley, who had been subject to Biehl's supervision, early inJanuary 1969 began to report directly to Andrew Crowe,Respondent's manager of operations at Buffalo, New York,as didBiehl.On January 25, 1969,2 Respondent acquired abuilding atWyandotte,Michigan, for its Detroit opera-tions. By late March, the working force at Wyandotte wasmade up entirely of employees who lived in the Detroitarea.Wyandotte had five pump trucks by April or May andadded a sixth in June or July.TheWyandotte and Toledo installations, which areabout the same size, help each other out "whenever they areoverloaded to a point where they don't have the equipmentor the manpower." Detroit personnel worked in the Toledoarea 13 times between April 1969 and March 1970, andToledo personnel worked in the Detroit area 22 timesbetween January and June 1969. The employees whereverthey work are paid at their regular rate by their own office.The Wyandotte and Toledo installations, which are about60miles apart,maintain separate office records andemployee time books. Each installation performs its own2All dateshereafter are in 1969 unlessotherwise noted.3In June, Pump ForemanWilliam Thacker told William McCandless, aWyandotte employeesince March,that the employeeswould be going intoa union"within a couple of weeks,mostlikelythe Teamsters."McCandlesssaid,"Nobody tellsme howto vote." Thacker replied, "you will get theUnion the companydesignates and ifyoudon't like ityou cantake it upwith the NLRB." Also in June, Superintendent Eley told McCandless andWilliamBrockmiller,when themen broughtup the matter of C. H. HEIST CORP.C.The Refusal ToBargain with the OperatingEngineersBetween August 29 and September 3, 1969,BusinessRepresentative Ronald Rama obtained cards authorizingtheOperating Engineers as their collective-bargainingrepresentative from 9 of the 10 hydro-jet cleaners andhelpers employed at Wyandotte. On September 4, Ramaasked Superintendent Eley for recognition and offered toshow him the authorization cards. Eley referred Rama toAttorneyBreskin.Later that day, F. Daniel Bohn, theOperating Engineers' attorney, called Breskin and told himthe Operating Engineers had signed authorization cardsfrom a majority of the Wyandotte employees. He requestedbargainingbut Breskin replied there was a "problem"because the Teamsters had a jurisdictional award and acontract. Bohn called Breskin again about September 15and said he had read the case and did not believe it was abar to Respondent's dealing with the Operating Engineers 6Breskin replied that Respondent had a contract with theTeamsters which was a bar to any dealings with theOperatingEngineers.Bohn said he did not believe Local 20had territorial jurisdiction in Michigan. Breskin replied thatLocal 337 was administering the Local 20 contract "onsome arrangementbetween the two locals." Bohn said theLocal 20 contract "was not designed to cover a separateunithere"and requested recognition and collectivebargaining. Breskin said he would contact Vice PresidentBorins. Bohn called Breskin a week later. Breskin saidBorins' position was that Respondent could not deal withthe Operating Engineers because of its contract with Local20.D.Assistance and Support to Local 20The Operating Engineers filed the charge in this case onOctober 1, 1969. A few days later, Breskin met with theWyandotte employees. He mentioned the Local 20 contractand told the employees that they would have to sign up withLocal 20 or be out of work. Business Representative IrvinMowry of Local 20 told five Wyandotte employees at ameeting at Wyandotte premises on October 29 that Local20 had a union-security contract with Respondent and thatthey had a few days to sign membership cards or he wouldrequire Respondent to discharge them. Eley thereafter toldthe hydro jet employees that they had to sign Teamstersauthorization cards or there would be no work for them.The employees on the advice of Attorney Bohn signedLocal 20 cards, attached a statement that the cards weresigned under threat of no work, and gave the cards andattachments to Eley. On November 4, Mowry sent a lettertoEley demanding enforcement of the union-securityclause in the July 1968 contract, payment of union dues bytheWyandotte employees from the dates first due underthe contract, and retroactive health and welfare paymentsby Respondent due under the contract for those employees.Respondent thereafter checked off union dues from the pay6 The Board in a jurisdictionaldispute proceedingunder Section 10(b)of the Actdeterminedon April 25,1969, that theToledoemployeesrepresentedby Local20 rather than a laborer's local were entitled toperformhydro-jetcleaning at the Ecorse,Michigan plant of Great LakesSteelCorporation.LocalUnionNo 334, LaborersInternationalUnionof357of the Wyandotte employees and made health and welfarepayments for them, retroactive to the dates due under theJuly 1968 contract.E.Analysis and Conclusions1.Assistance and support to Locals 20 and 337Although none of the Wyandotte employees hadauthorizedLocal 337 to represent them, Respondentrecognized Local 337 as their collective-bargainingagent,7gave Local 337 cards to employees, executed a contractwith Local 337, and paid the employees to attenda meetingwithBusinessRepresentative Nussmeier at the Wyandottepremises.Nussmeier credibly testified that Respondentrepresented to him that the Wyandotte employees wereLocal 20 transferees and that he repudiated the contractwith Respondent upon learning from them that they werenot Teamsters members and had designated the OperatingEngineers as their collective-bargaining representative. Ifind,accordingly, thatRespondent by the conductdescribed above, assisted and supported Local 337, inviolation of Section 8(a)(2) and (1) of the Act.Following Local 337's repudiation of its contract, andRespondent's refusal to bargain with the OperatingEngineers, Respondent notified the Wyandotte employeesthat they were subject to the Local 20 contract and requiredthem to become members of Local 20 as a condition ofemployment. In its answer to the complaint, Respondentcontends in substance that the Wyandotte employeesconstitute an accretion to the unit covered by its union-security contract with Local 20 and hence that the contractapplied to them at allrelevant times.TheWyandottefacility is about 60 miles distant from the Toledo facility,has approximately the same number of employees, and hasbeen independent of Toledo supervision since January1969. Both facilitiesmaintainseparate office records andemployee time cards, have their own equipment, procuretheir own supplies, and perform their ownmaintenancework. Some Toledo employees worked for Wyandotte forthe first few months of its operation, but Wyandotte beganthe hiring of Detroit area workers in November 1968 andby late March 1969 all its employees lived in the Detroitarea.Wyandotte and Toledo send crews and equipment toeach other on an emergency basis, but the record shows nopermanent exchange of employees between the twooperations. Both employee groups, however, have identicalskills, perform the same type of work, and, at all times, havehad thesame orsimilar vacations and holiday benefits.Wyandotte, however, has granted pay increases morereadily than has Toledo. In these circumstances, and asRespondent's dealings with Local 337 indicate that itconsidered the contract with Local 20 no bar toseparaterepresentation of the Wyandotte employees, I find that theWyandotte operation is essentially an autonomous unit initsday-to-day operations, that its employees constitute aNorth America, AFL-CIO, et at,175 NLRB No. 1037Superintendent Eley and Pump Foreman Thacker told employees overtheirprotests thattheywould be represented by a union selected byRespondent,probably theTeamsters. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDseparateappropriateunit,and that they are not anaccretionto the Local 20 contract units Moreover, evenassumingthe Toledo and Wyandotte employees may beappropriately representedin a singlebargaining unit, I findthat the Wyandotte employees would not be subject to theLocal 20 contract without having had an opportunity todetermine for themselves whether or not they wished to berepresented by Local 20.Melbet Jewelry Co., Inc.,180NLRB No. 24.As the Wyandotte employees are appropriately repre-sented ina separate bargaining unit, and as Local 20 at norelevant timerepresented an uncoerced majority of theseemployees, I conclude that Respondent violated Section8(a)(2) and (1) of the Act by recognizing Local 20 as theircollective-bargaining representative and by requiring themtobecome members of Local 20 as a condition ofemployment pursuant to the union-security provisions ofthe Local 20 contract. Cf.Schreiber Trucking Company,Inc.,148 NLRB 697, 702-703;Masters-Lake Success, Inc.,124 NLRB 580, 592-593.bargaining demand,I find that its refusal to bargain wasviolative of Section 8(a)(5).SturgeonElectric Co., Inc., 166NLRB 210;Centac Corp.,179 NLRB No. 46.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.Locals 20 and 337 and the Operating Engineers arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By the acts and conduct herein found violative of theAct, theRespondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(axl),(2), and (5) of the Act, which unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.Tim REMEDY2.The refusal to bargain with the OperatingEngineersIhave found that the Wyandotte hydro jet employeesconstitute an appropriate bargaining unit, and the recordestablishes that the Operating Engineers represented 9 ofthe 10 employees in the bargaining unit when that labororganization, in September 1969, requested recognition andcontract negotiations. Respondent refused to recognize andbargain with the Operating Engineers on the ground thatLocal 20 had a jurisdictional award and a contract coveringthese employees. As previously found, neither the awardnor the contract established Local 20 as the bargainingrepresentative of the Wyandotte employees. I find furtherthat Respondent's asserted reason for refusing to bargainwith the Operating Engineers was insubstantial and notmade in good faith. Despite the contract and the Board'sjurisdiction award, Respondent showed Business Repre-sentative Nussmeier a letter from Local 20 giving Local 337jurisdiction over Toledo employees to be transferred toWyandotte and negotiated a contract with Local 337. Itapplied the union-security, dues-checkoff, and health andwelfareprovisionsof the Local 20 contract to theWyandotte employees only after Local 337 repudiated itscontract and the Operating Engineers requested recogni-tion and bargaining. I find from these facts that Respon-dent's claim that the Wyandotte employees were coveredby the Local 20 contract did not give rise to a genuinequestion concerning representation which justified Respon-dent in refusing to honor the Operating Engineers'bargaining demand. Cf.Centac Corp.,179 NLRB No. 46.As Respondent did not challenge the Operating Engi-neers' majority status based on authorization cards, did notassert any valid basis for its refusal to bargain with theOperating Engineers, and gave Locals 20 and 337 illegalassistance and support despite the Operating Engineers'Having found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.The Operating Engineers first requested recognition andbargaining on September 4, 1969. Respondent neverthelesspaid its employees to attend a meeting on September 9 withBusinessRepresentativeNussmeier of Local 337. AfterNussmeier learned that the Wyandotte employees were notTeamsters members and repudiated the Local 337 contract,Respondent persisted in its refusal to bargain with theOperating Engineers, applied the Local 20 contract to theWyandotte employees, and required them to become Local20 members as a condition of employment. Respondent'sconduct demonstrates its strong opposition to dealing withthe Operating Engineers, tends to undermine the OperatingEngineers' majority status, and precludes the holding of afair election. I shall therefore recommend a bargainingorderwhich I find is required not only to remedyRespondent's refusal to bargain, but also to remedyRespondent's unlawful assistance and support to Locals 20and 337.Centac Corp.,179 NLRB No. 46.I shall further recommend that Respondent reimbursetheWyandotte employees foranydues, initiation fees, andothermoneys checked off or paid by them pursuant toRespondent's contract with Local 20, together with interestat the rate of 6 percentper annum.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended, Respondent, C. H. Heist Corp.,its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Threatening itsWyandotte,Michigan hydro jet8The Local 20 contract covers employees"working out of the Toledo,Corporation,the Board awarded the disputed work at that plant to theOhio, division,"and includes Southern Michigan and Detroit in the area toemployeesrepresented at that time by Local 20.The award was based uponbe served.In its jurisdictional dispute decision of April 25,1969(supra,ftn.evidence adduced at a hearing held on October 9 and 10,1968, before the6),findinginter aliathat the contract was "regular on its face" andestablishment of the Wyandotte operation.The Board,accordingly,did notspecifically covered theEcorse,Michigan,plant ofGreat Lakes Steelhave before it the accretion issue in the present case. C. H. HEIST CORP.cleaning employees with loss of employment if they do notbecome members of Local 20 or Local 337, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Inc.(b) Permitting Local 20 or Local 337, or any of its agents,to solicit itsWyandotte employees to sign membershipcards or to conduct other union business at its Wyandotteinstallation,or paying its Wyandotte employees to attendmeetingswith such agents.(c) Recognizing Local 337 or Local 20 as the representa-tive of the Wyandotte "hydro jet" cleaning employees untilafter it has first complied with the provisions of this Orderrequiring it to bargain with Local 324, International Unionof OperatingEngineers,AFL-CIO, and thereafter unlessand until either of said labor organizations shall have beencertified by the National Labor Relations Board as therepresentative of such employees.(d) Giving effect to its July 1, 1969, collective-bargainingcontract with Local 337, or applying its July 25, 1968,contract with Local 20 to the Wyandotte hydro jet cleaningemployees; provided that nothing herein shall requireRespondent to vary employment conditions establishedthrough these contracts.(e) In any other manner, assisting and supporting Local20, Local 337, or any other labor organization.(f)Failing or refusing to bargain collectively, uponrequest, with Local 324, International Union of OperatingEngineers,AFL-CIO, as the collective-bargaining repre-sentativeof its hydro jet cleaning employees at itsinstallation at Wyandotte, Michigan.(g) In any othermanner, interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with Local 324,International Union of Operating Engineers, AFL-CIO, asthe collective-bargaining representative of its hydro jetcleaning employees at Wyandotte, Michigan.(b)Withdraw and withhold recognition of Locals 20 or337 as the bargaining representative of its Wyandotteemployees, and revoke its collective-bargaining agreementwith Local 20 insofar as it affects those employees.(c)Reimburse the Wyandotte hydro jet cleaning employ-ees who became members of Local 20 in accordance withRespondent's July 25, 1968, contract with Local 20, formoneys paid by them or deducted from their earnings forinitiation fees, dues,assessments,or other obligations ofmembership in Local 20, together with interest at the rate of6 percent per annum.(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll and personnel records and all other data necessaryto analyze and compute the moneys due under the terms ofthis Order.(e) Post at its Wyandotte, Michigan, installation copies ofthe attached notice marked "Appendix."9 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees are359customarily posted, and be maintained by it for 60consecutive days. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.109 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulationsof theNationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,asprovidedin Section102 48of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andall objectionsthereto shallbe deemed waived for all purposes In the eventthat the Board'sOrder isenforced by a judgment of a United States CourtofAppeals,thewords in the notice reading"Postedby Order of theNational LaborRelationsBoard" shall bechanged to read"Postedpursuant to a judgment of the United StatesCourt of Appealsenforcing anOrder of the National LaborRelations Board "10 In the event that this Recommended Order is adopted by the Board,thisprovision shall be modifiedto read"Notify saidRegional Director, inwriting, within10 daysfromthe date ofthisOrder,what steps Respondenthas takento complyherewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL withdraw and withhold recognition fromLOCAL 20 and Local 337, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof Americaunlessand until either of them is certified bythe National Labor Relations Board as your collective-bargaining representative.WE WILL NOT permit Local 20 or Local 337 to holdmeetings with employees or recruit members in ourplant.WE WILL NOT apply to our Wyandotte employees ourcontract with Local 20 for our Toledo employees.WE WILL NOT threaten to discharge you because youdo not join Local 20 or Local 337.WE WILL NOT contribute support to Local 20 or Local337 in any other manner.WE WILL NOT in any other manner interfere with,restrain, or coerce you in theexerciseof your rights toself-organization under the National Labor RelationsAct.WE WILL bargain collectively with Local 324,InternationalUnionofOperatingEngineers,AFL-CIO, as the collective-bargaining representativeof all our hydro jet cleaning employees working out ofourWyandotte, Michigan, place of business, exclusiveof office clerical employees, professional employees,salesmen, technical employees, guards, and supervisors.Ifan understanding is reached, we will embody theunderstanding in a signedagreement.WE WILL reimburse our employees for moneys paidby them or deducted from their earnings for initiationfees, dues, assessments, or other obligations of member-ship in Local 20. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDC.H. HEIST CORP.This notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material.DatedByAny questions concerning this notice or compliance with(Representative)(Title)its provisions,may be directed to the Board'sOffice, 500Book Building,1249Washington Boulevard,Detroit,This is an official notice and must not be defaced byMichigan 48226,Telephone 313-226-3200.anyone.